Cite as 2014 Ark. 171

                SUPREME COURT OF ARKANSAS
                                      No.   CV-13-1050

GREGORY ROSS GILES, TERRI                        Opinion Delivered   April 17, 2014
GILES, KAREN JEAN HUGHES, AND
KEVIN HUGHES                                     APPEAL FROM THE BOONE
                    APPELLANTS                   COUNTY CIRCUIT COURT
                                                 [NO. CV-12-202-4]
V.
                                                 HONORABLE GORDON WEBB,
                                                 JUDGE
OZARK MOUNTAIN REGIONAL
PUBLIC WATER AUTHORITY OF
THE STATE OF ARKANSAS                            AFFIRMED; COURT OF APPEALS’
                      APPELLEE                   OPINION VACATED.


                        KAREN R. BAKER, Associate Justice


       This appeal arises from the circuit court’s denial of attorney’s fees in a condemnation

action. On July 16, 2010, pursuant to Ark. Code Ann. §§ 4-35-101 et seq. (Supp. 2013),

specifically § 4-35-210(16), appellee, Ozark Mountain Regional Public Water Authority of

the State of Arkansas (hereinafter Ozark), filed a complaint for condemnation and declaration

of taking by which it sought to take property owned by appellants, Gregory Ross Giles, Terri

Giles, Karen Jean Hughes, and Kevin Hughes (hereinafter Giles). Ozark sought to take the

property for the construction of a water-treatment in-take facility, including necessary

roadways, water transmission lines, and a water tower. On that same day, Ozark deposited

$66,986, the fair-market-appraisal amount of the property, with the clerk as the estimated

amount of the value of the property it was seeking to condemn. The circuit court also

entered an order granting Ozark the right to enter the property.
                                     Cite as 2014 Ark. 171

       On July 27, 2010, Giles filed an answer and asserted that the amount deposited was not

sufficient compensation and requested a jury trial. After a jury trial, the jury awarded Giles

$341,500 in compensation for the property. On March 12, 2012, the judgment was entered.

       On March 26, 2012, pursuant to Ark. Code Ann. § 18-15-605(b) (Repl. 2003), Giles

filed a motion for attorney’s fees. After a hearing, on October 3, 2012, the circuit court found

that Ark. Code Ann. § 18-15-605(b) was not applicable to Giles’s case and denied the motion.

Giles appealed the decision to the court of appeals, which affirmed the circuit court’s decision.

Giles v. Ozark Mountain Reg’l Public Water Auth., 2013 Ark. App. 639. Giles then petitioned

this court for review, which we granted. Upon granting a petition for review, this court

considers the appeal as though it had been originally filed in this court. Pack v. Little Rock

Convention Ctr. & Visitors Bureau, 2013 Ark. 186, ___ S.W.3d ___. Giles presents one issue

on appeal: the circuit court erred in denying Giles’s motion for attorney’s fees pursuant to

Ark. Code Ann. § 18-15-605(b).

       The decision to grant or deny attorney’s fees lies within the sound discretion of the

trial court, and we will not reverse the decision of the trial court absent a showing of an abuse

of that discretion. Harris v. City of Fort Smith, 366 Ark. 277, 234 S.W.3d 875 (2006).

Generally, in Arkansas, an award of attorney’s fees is not allowed, unless an award of fees is

specifically permitted by statute. Id.

       The issue before us requires us to interpret Ark. Code Ann. § 18-15-605(b).

Accordingly, this court’s review of the circuit court’s denial of Giles’s motion for attorney’s

fees involves statutory interpretation. Combs Revocable Trust v. City of Russellville, 2011 Ark.
2
                                     Cite as 2014 Ark. 171

186. We review issues of statutory interpretation de novo, as it is for this court to decide

what a statute means. State ex rel. Ark. Dep’t of Parks & Tourism v. Jeske, 365 Ark. 279, 229
S.W.3d 23 (2006). While we are not bound by the circuit court’s interpretation, in the

absence of a showing that the circuit court erred, we will accept its interpretation as correct

on appeal. Id.

       Turning to our review of the statute before us, “[t]he first rule in considering the

meaning and effect of a statute is to construe it just as it reads, giving the words their ordinary

meaning and usually accepted meaning in common language.” Potter v. City of Tontitown, 371
Ark. 200, 209, 264 S.W.3d 473, 480 (2007). “The basic rule of statutory construction is to

give effect to the intent of the legislature.” Dep’t of Human Servs. & Child Welfare Agency

Review Bd. v. Howard, 367 Ark. 55, 62, 238 S.W.3d 1, 6 (2006). Additionally, in construing

any statute, we place it beside other statutes relevant to the subject matter in question and

ascribe meaning and effect to be derived from the whole. Lawhon Farm Servs. v. Brown, 335
Ark. 272, 984 S.W.2d 1 (1998).

       The relevant statute, Ark. Code Ann. § 18-15-605(b), “Damages– Deposits,” provides:

       (b) In the case of application for orders of immediate possession by the corporation or
       water association, if the amount awarded by the jury exceeds the amount deposited by
       the corporation or water association in an amount which is more than twenty percent
       (20%) of the sum deposited, the landowner shall be entitled to recover the reasonable
       attorney’s fees and costs.

       Applying our rules of interpretation to Giles’s case, we interpret Ark. Code Ann. § 18-

15-605(b) using plain and ordinary language. Cave City Nursing Home, Inc. v. Ark. Dep’t of

Human Servs., 351 Ark. 13, 89 S.W.3d 884 (2002). We give these words their ordinary


                                                3
                                    Cite as 2014 Ark. 171

meaning and usually accepted meaning in common language. Here, subchapter 6, Municipal

Corporations–Water and Water-Generated Electric Companies, Ark. Code Ann. § 18-15-

605(b), allows for attorney’s fees in certain eminent-domain cases.

       In order to properly analyze Ark. Code Ann. § 18-15-605(b) and Giles’s motion for

attorney’s fees in this case, we must first review the public water-authority-statute and the

statute under which Ozark sought condemnation. Title 4 “Business and Commercial Law,”

Chapter 35, “Water Authority Act,” codified the General Assembly’s water-authority act.

       Ozark filed suit pursuant to Ark. Code Ann. § 4-35-210(16), “Powers Generally,”

which provides public-water authorities the authority to initiate condemnation actions as

needed:

       (16) To exercise the power of eminent domain in accordance with the procedures
       prescribed by § 18-15-301 et seq.

       In sum, a public-water authority, here Ozark, may proceed with an eminent-domain

action according to the procedures in §§ 18-15-301 to -310 (Repl. 2003 & Supp. 2013). Our

review of Ark. Code Ann. §§ 18-15-301 to -310 demonstrates that there is not a provision

for attorney’s fees for actions under this subchapter.

       With these statutes in mind, at issue is the circuit court’s October 3, 2012 order. The

circuit court held that Ark. Code Ann. §§ 18-15-301 to -310 do not provide for attorney’s

fees. The circuit court also held that Ark. Code Ann. § 18-15-605(b) was not applicable to

Giles’s case. The circuit court stated in pertinent part:

              That A.C.A. § 4-35-103(12) provides “water authority means the public body
              politic and governmental entity organized pursuant to the provisions of this
              chapter.”

                                               4
                                   Cite as 2014 Ark. 171


              That the entity created by the Water Authority Act of 2003 is a special
              governmental entity that is different from a municipal corporation or a water
              association and is empowered to do various projects related to the construction
              of water systems, and that A.C.A. § 4-35-210(16) specifically empowers the
              exercise of eminent domain and the procedures that apply to such powers are
              limited to subchapter 3. (A.C.A. § 18-15-301, et seq.).

              That nowhere in the Water Authority Act (A.C.A. §4-35-101, et seq.; §4-35-
              201, et seq.; 4-36-301, et seq.) is there any reference to attorney’s fees.

              That a very careful reading of A.C.A. §18-15-301, et seq. reveals no reference
              to the application of attorney’s fees.

              That the provisions of subchapter 3 which are the general provisions of eminent
              domain that apply to municipal corporations make no statement that subchapter
              3 is to be cumulative with any other eminent domain subchapter.
              ....

              That the Court is required to resolve every inference of law and fact which it
              may reasonably do, in favor of the landowner, and that the Court has done so
              in attempting to find some statutory basis for awarding attorney’s fees in this
              case. However the court has not found such a statutory basis.

              That in absence of any statutory authority for the award of attorney’s fees, no
              award can legally be made.

       Giles asserts that the circuit court erred, and contends that Ark. Code Ann. § 18-15-

605(b) is applicable to his case and attorney’s fees should be awarded. Relying on City of Fort

Smith v. Carter, 364 Ark. 100, 216 S.W.3d 594 (2005) (Carter I) and Combs Revocable Trust v.

City of Russellville, 2011 Ark. 186, Giles urges this court to reverse the circuit court. Giles

contends that Carter I and Combs “make clear that the only relevant question in determining

whether Ark. Code Ann. § 18-15-605(b) is applicable is whether the project in question is

a waterworks project.”

       In Carter I, and Combs, 2011 Ark. 186, we addressed circumstances similar to the issue

                                              5
                                    Cite as 2014 Ark. 171

presented in this case. In Carter I, property owners cross-appealed from an order denying

their motion for attorney’s fees pursuant to Ark. Code Ann. § 18-15-605(b) subsequent to

the condemnation of their property by the City of Fort Smith. We reversed the circuit court

and held that Ark. Code Ann. § 18-15-605(b) was applicable to Carter’s case because a

municipal corporation, the City of Fort Smith, sought condemnation pursuant to Ark. Code

Ann. § 18-15-401. Because Ark. Code Ann. § 18-15-401(c)’s “cumulative” language, stating

that the subchapter is cumulative to any other laws of eminent domain in favor of

municipalities operating municipal-waterwork systems, we held that Ark. Code Ann. § 18-

15-605(b) was applicable and allowed the award of attorney’s fees.

       In Combs, the property owners appealed the circuit court’s denial of its motion for

attorney’s fees pursuant to Ark. Code Ann. § 18-15-605(b). We affirmed the circuit court

and held that Ark. Code Ann. § 18-15-605(b) was not applicable because the City of

Russellville exercised its eminent-domain power through §§ 18-15-301 to -307. Therefore,

the mandatory attorney’s fees statute, Ark. Code Ann. § 18-15-605(b), was not applicable.

Further, in Combs, we noted that the City of Russellville could have exercised its eminent-

domain powers through either §§ 18-15-301 to -307 or §§ 18-15-401 to -410, but, because

the City pursued its action through § 18-15-301, attorney’s fees were not available.

       In reviewing Carter I and Combs, neither case supports Giles’s position. First, Carter

I is distinguishable from Giles’s case because, in that case, the City of Fort Smith, a municipal

corporation, pursued its eminent-domain action pursuant to § 18-15-401 et seq., which

contains the cumulative language and allows for the application of Ark. Code Ann. § 18-15-


                                               6
                                    Cite as 2014 Ark. 171

605(b).

       Second, Combs does not support Giles’s argument. Although Giles asserts that we held

that the only relevant question in determining whether Ark. Code Ann. § 18-15-605(b) is

applicable is whether the project in question is a waterworks project, this assertion

misconstrues our holding in that case. In Combs, due to the specific circumstances in that case

we reviewed the purpose of the city’s eminent-domain action to determine if the action fell

within subchapter 3 or subchapter 4. We explained:

                [The City of Russellville] claims that the action was brought under the
       authority of Ark. Code Ann. §§ 18-15-201 to -202 and this authority to condemn was
       exercised only under subchapter 3, and not under subchapter 4. The public purpose
       of the condemnation was “to expand and improve Jimmy Lile Road [a public
       roadway] and to improve drainage and flood control in the area surrounding the public
       roadway[.]” Section 18-15-605(b) provides for an award of attorney’s fees in cases
       when a jury determines that the condemning municipality deposited an amount that
       is less than the reasonable value of the land. City of Fort Smith v. Carter, 372 Ark. 93,
       270 S.W.3d 822 (2008) (Carter II). However, in order for Ark. Code Ann. § 18-15-
       605(b) to apply, [the City of Russellville] must have based its underlying
       condemnation action upon the use of the city’s power of eminent domain to expand
       its water-supply facilities advanced under subchapter 4. See Ark.Code Ann. § 18-15-
       401(c); see also Carter II, 372 Ark. at 96, 270 S.W.3d at 824.

Combs, 2011 Ark. 186, at 4.

       We ultimately held that the City of Russellville exercised its power of eminent domain

pursuant to subchapter 3 and attorney’s fees were not available. We find Giles’s case

analogous to Combs. As was the case with Combs, even construing the eminent-domain

statutes in favor of Giles, Ark. Code Ann. § 18-15-605(b) is not applicable to Giles’s case

because Ozark brought the action under subchapter 3 and attorney’s fees are not available.

       Accordingly, based on our interpretation of the statute in the discussion above and our


                                               7
                                      Cite as 2014 Ark. 171

standard of review, we agree with the circuit court that Ark. Code Ann. § 18-15-605(b) is

not applicable to Giles’s case; therefore, the circuit court did not err. We affirm the circuit

court.

         Affirmed; court of appeals’ opinion vacated.

         Moffitt & Phillips, PLLC, by: Brandon K. Moffitt and Michael Phillips; and Taylor & Taylor

Law Firm, P.A., by: Andrew M. Taylor and Tasha C. Taylor, for appellants.

         Martin Law Firm, P.A., by: Thomas A. Martin, for appellee.




                                                 8